UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7330



ROY HORTON,

                                             Petitioner - Appellant,

          versus

UNITED STATES MARSHAL'S SERVICE, for the
Northern District of West Virginia; J. C.
HEDRICK, Chief Administrator, Central Regional
Jail, Sutton, West Virginia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Irene M. Keeley, District
Judge. (CA-94-51-2)


Submitted:    December 14, 1995           Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Horton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order which (1)

granted his attorney's motion to withdraw; (2) denied Appellant's

motion for appointment of new counsel; (3) denied Appellant's sec-

ond motion to dismiss the indictment; (4) denied Appellant's motion

to withdraw his guilty plea; (5) denied Appellant's motion for re-
lease on bail; and (6) denied relief on his 28 U.S.C. § 2255 (1988)

motion. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. Although Horton had been convicted, he had

not yet been sentenced by the district court when he noted his ap-
peal. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1988), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order. Accordingly, we dismiss the appeal as inter-
locutory. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2